Citation Nr: 1529402	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Whether new and material evidence has been received to reopen the claim of entitlement to service connection for thyroid cancer status post thyroidectomy. 

2.  Entitlement to service connection for thyroid cancer status post thyroidectomy, to include due to Agent Orange exposure and radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active duty service from July 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

By way of history, in February 2009 the Board denied service connection for thyroid cancer status post thyroidectomy.  The Veteran filed a petition to reopen his previously denied claim in February 2011 and in a June 2012 rating decision the RO denied the Veteran's petition to reopen his claim.  In February 2013, after receiving additional evidence within the year of the June 2012 rating decision, the RO reopened the Veteran's claim and continued the denial of service connection for thyroid cancer status post thyroidectomy.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the documents in Virtual VA and VBMS reveals VA treatment records that were reviewed by the Agency of Original Jurisdiction (AOJ) in the June 2012 rating decision, a June 2012 rating decision, and a May 2015 brief by the Veteran's representative. Any additional records are either not relevant or duplicative of evidence already of record.  

The now reopened issue of entitlement to service connection for thyroid cancer status post thyroidectomy is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2009 Board decision, the Board denied the Veteran's claim for service connection for thyroid cancer status post thyroidectomy.   

2.  The additional evidence received since the February 2009 Board decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for thyroid cancer status post thyroidectomy.


CONCLUSIONS OF LAW

1.  The February 2009 decision in which the Board denied service connection for thyroid cancer status post thyroidectomy is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for thyroid cancer status post thyroidectomy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for thyroid cancer status post thyroidectomy is completely favorable no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

By way of a February 2004 rating decision, the RO denied the Veteran's claim for service connection for thyroid cancer status post thyroidectomy.  The Veteran appealed the February 2004 rating decision and in February 2009 the Board denied service connection for thyroid cancer status post thyroidectomy.

The Board denied service connection for thyroid cancer status post thyroidectomy on the basis that it was not directly related to the Veteran's military service nor was it due to Agent Orange exposure or radiation exposure.  The Board noted that thyroid cancer is not one of the conditions for which presumptive service connection as due to herbicide exposure applies.  38 C.F.R. § 3.309(e).  The Board also found that although the Veteran was on the U.S.S. Bausell in the waters off of Vietnam in the Tonkin Gulf there was no evidence that he served in-country in Vietnam and that this service in the waters off of Vietnam was insufficient to qualify as service in Vietnam for purposes of establishing exposure to herbicides.  See Haas v. Peake, 544 F.3d 1308-1309 (Fed. Cir. 2008).  The Board also denied service connection on the basis that it was due to his radiation exposure.  The Board stated that since the Veteran did not participate in a "radiation risk activity" and is not a "radiation exposed veteran", the presumption of service connection for thyroid cancer due to radiation exposure was also inapplicable to this case. 38 U.S.C.A. § 1112(c):  38 C.F.R. §§ 3.309(d)(2), 3.309(d)(3)(ii).  The Board also found that although the Veteran stated that being on guard duty near the radar tower was the cause of this cancer there was no evidence of in-service occupational exposure.  The Naval Dosimetry Center indicated that there was no report of occupational exposure of this Veteran to ionizing radiation in service.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the Veteran did not request reconsideration of the February 2009 decision or appeal that decision to the Court, and has not asserted the applicability of any other exception to finality.  Therefore, the Board's February 2009 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  Id.

However, under pertinent legal authority, VA may reopen and review a claim that has previously been denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board notes that after the issuance of the February 2009 Board decision, additional service personnel records were associated with the record in September 2012.  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the Board finds that the Veteran's additional service personnel records are not relevant to his claim for service connection for thyroid cancer status post thyroidectomy as they make no reference to the medical condition on appeal.  Therefore, 38 C.F.R. § 3.156(c) is not applicable, and new and material evidence is required to reopen the Veteran's previously denied service connection claim.  

Relevant evidence received since the February 2009 Board decision includes a January 2009 statement, that was received after the February 2009 Board decision, by the Veteran's VA physician, statements by both the Veteran and his representative, VA treatment records, and additional medical articles.  In the January 2009 statement the Veteran's VA physician stated that the Veteran reported exposure to radiation during military service due to radar.  She stated that to the extent that radiation exposure was known to contribute to the occurrence of several types of cancer, it was possible that the Veteran's military related exposure may have contributed to his subsequent thyroid cancer.  

The Board finds that this evidence is "new" in that it was not before agency decision makers at the time of the February 2009 Board decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence, specifically the January 2009 VA physician's statement, is "material" in that it relates to one of the bases for the prior denial, which was a lack of nexus between the Veteran's military service and his thyroid cancer status post thyroidectomy.  The Board notes that "new and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board concludes that evidence submitted since the February 2009 Board decision is new and material, and thus to this extent only, the claim for service connection for thyroid cancer status post thyroidectomy is reopened.  

Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for thyroid cancer status post thyroidectomy is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for thyroid cancer status post thyroidectomy is reopened; the appeal is granted to this extent only.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed above, the Veteran asserts that his thyroid cancer status post thyroidectomy is either directly related to the Veteran's military service or due to Agent Orange exposure or radiation exposure.  In a February 2013 VA Memorandum there was a formal finding on a lack of information required to verify service in the Republic of Vietnam and exposure to Agent Orange during service.  Thus, the Veteran cannot obtain service connection for a thyroid condition as due to Agent Orange on a presumptive basis under 38 C.F.R. § 3.309. 

In the January 2009 statement the Veteran's VA physician stated that the Veteran reported exposure to radiation during military service due to radar.  She stated that to the extent that radiation exposure was known to contribute to the occurrence of several types of cancer, it was possible that the Veteran's military related exposure may have contributed to his subsequent thyroid cancer.  The Board notes that service connection for a disease/cancer attributable to ionizing radiation can be accomplished in three different ways: either under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), under 38 C.F.R. § 3.311, or by direct service connection under Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir. 1994).  The Board finds that the Veteran is not entitled to service connection under a presumptive service connection basis under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) since he does not meet the definition of a "radiation exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3)(i).  

Even though a Veteran is not entitled to service connection on a presumptive basis he may still be eligible for service connection either under 38 C.F.R. § 3.311 or by direct service connection.  The Board notes that under 38 C.F.R. § 3.311(b)(2)(ii), thyroid cancer is a radiogenic disease and therefore, is subject to the provisions of that regulation.  Since the Veteran did not claim that his exposure was due to atmospheric nuclear weapons test participation nor Hiroshima and Nagasaki occupation, development falls under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under such development a request must be made for any available records concerning the Veteran's exposure to radiation, which includes (but is not limited to) any DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) and other records which may contain information pertaining to the Veteran's radiation dose exposure in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation and if he has a diagnosis of radiogenic disease under 38 C.F.R. § 3.311(b)(2)(iv), including salivary gland cancer, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health. 

As noted above, 38 C.F.R. § 3.311(a)(2)(iii) requires a record for available records.  In accordance with this, the AOJ obtained an April 2008 statement from the Department of the Navy.  The Department of the Navy stated that a review of the Veteran's exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to this Veteran.  Since the AOJ did the proper development under 38 C.F.R. § 3.311(a)(2)(iii) no additional development is required.    

Even though the Veteran cannot be presumptively service-connected for his thyroid cancer status post thyroidectomy he can still be service-connected on a direct service connection basis.  While a medical opinion was rendered in January 2009 the Veteran has not been afforded a VA examination to determine the current nature and etiology of his thyroid cancer status post thyroidectomy.  The VA examiner should determine if the Veteran's thyroid cancer status post thyroidectomy is at least likely as not due to his military service. 

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claimed disorders. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his thyroid cancer status post thyroidectomy.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of thyroid cancer status post thyroidectomy?

B) For the diagnosed disorder, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service, to include his reported exposure to Agent Orange and radiation?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.  The VA examiner should discuss the numerous articles that the Veteran has submitted in support of his claim.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


